            Case 7:17-cr-00163-VB Document 55 Filed 12/01/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
UNITED STATES OF AMERICA                                    :
                                                            :   MEMORANDUM OPINION
v.                                                          :   AND ORDER
                                                            :
EGBERTO DEJESUS VAZQUEZ,                                    :   17 CR 163-1 (VB)
                                    Defendant.              :
------------------------------------------------------------x

Briccetti, J.:

        Now pending is defendant Egberto DeJesus Vazquez’s motion to reduce his term of

imprisonment to time served, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. #52). Vazquez

asserts that the current COVID-19 pandemic and his underlying health concerns warrant his

early release.

        For the following reasons, the motion is DENIED.

        First, Vazquez’s offense was exceptionally serious. He was the leader of a drug

trafficking organization that purchased heroin in the Bronx and then re-sold it to mid- and street-

level dealers in upstate Middletown, New York. After he was arrested and incarcerated on local

charges, he continued to run the heroin operation from inside the Orange County Jail. He also

had numerous prior convictions, had served eight prior jail sentences, and was on federal

supervised release when he committed the instant offense.

        On October 19, 2017, after careful consideration of the nature and circumstances of the

offense and the history and characteristics of the defendant, as well as all the 18 U.S.C. § 3553(a)

factors, the Court sentenced Vazquez to sixty-seven months’ imprisonment, to be followed by

five years of supervised release. The sentence was later reduced to sixty-two months to account

for a state prison sentence Vazquez served for an offense that was relevant conduct to the instant

offense. The Court found that the sentence was sufficient but not greater than necessary to


                                                         1
          Case 7:17-cr-00163-VB Document 55 Filed 12/01/20 Page 2 of 4




reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence, and protect the public from further crimes of the defendant.

       Vazquez’s federal sentence began to run on August 8, 2017, after the completion of a

prior state sentence, and he has been detained since then. Thus, to date, he has served

approximately forty months of his sixty-two-month sentence, or approximately sixty-five percent

of the sentence imposed.

       Second, Vazquez has not demonstrated “extraordinary and compelling reasons” to

warrant the extraordinary relief being sought—namely, early termination of a lawfully imposed

prison sentence—taking into account both his medical history and his risk of exposure to and

complications from the virus. See 18 U.S.C. § 3582(c)(1)(A)(i). Vazquez is forty-eight years

old. He is neither elderly nor infirm. Prior to sentencing, he told the probation department he

took medication for back pain, but was otherwise in good health and had no history of other

health problems. He now claims he has a history of cardiovascular and neurological conditions,

including heart problems and two strokes, in addition to chronic pain from a prior motorcycle

accident. Vazquez’s Bureau of Prisons medical records, however, do not show any

cardiovascular or neurological conditions, nor do they reflect a history of heart problems or

strokes. They do show he has a skin condition and elbow and back pain, as well as anxiety and

depression, for which he has received treatment. Indeed, in his request that the warden of his

facility file a compassionate release motion on his behalf, the only health concerns he mentioned

were “pain in my bones and lower back” and that he was “pre-diabetic.” (Doc. #52 Ex. A). In

short, contrary to the representations made in the instant motion, Vazquez does not have any

documented medical condition that increases his risk of exposure to and complications from

COVID-19. Moreover, his medical records reflect that he has received appropriate medical care

while incarcerated.
                                                 2
           Case 7:17-cr-00163-VB Document 55 Filed 12/01/20 Page 3 of 4




       Of course, Vazquez is at risk for contracting the virus at FCI Allenwood Low, where he

is currently housed. However, the Court is persuaded by the government’s submission that FCI

Allenwood Low has taken substantial measures to respond to the COVID-19 threat at its facility,

thereby mitigating its spread, and has the means to competently care for its inmate population.

Indeed, there are currently no confirmed cases among inmates at that facility, and the few

inmates and staff who previously had COVID-19 have recovered. See COVID-19 Cases, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited December 1, 2020).

       Finally, as required by Section 3582(c)(1)(A), the Court has considered “the factors set

forth in section 3553(a) to the extent that they are applicable.” The extremely serious nature of

Vazquez’s offense, as well as his lengthy criminal history, warranted a lengthy prison sentence at

the time it was imposed; nothing has changed to warrant cutting that sentence by more than a

third. Indeed, the sentence was designed to promote respect for the law and provide just

punishment for the offense. To substantially reduce the sentence in light of the current public

health crisis would neither be just nor promote respect for the law; if anything, it would promote

disrespect for the law. And shortening Vazquez’s sentence would also undermine two other

critical sentencing objectives in this case, namely, the need for the sentence imposed to afford

adequate deterrence to criminal conduct and to protect the public from further crimes of the

defendant. These sentencing factors not only supported the sentence at the time it was imposed,

they also weigh strongly against Vazquez’s early release, especially since Vazquez was on

supervised release at the time he committed the offense.

       Accordingly, defendant Egberto DeJesus Vazquez’s motion to reduce his term of

imprisonment is DENIED.




                                                 3
          Case 7:17-cr-00163-VB Document 55 Filed 12/01/20 Page 4 of 4




       Chambers will mail a copy of this Memorandum Opinion and Order to defendant at the

following address:

       Egberto DeJesus Vazquez
       Reg. No. 66785-054
       FCI Allenwood Low
       P.O. Box 1000
       White Deer, PA 17887

Dated: December 1, 2020
       White Plains, NY
                                          SO ORDERED:



                                          ____________________________
                                          Vincent L. Briccetti
                                          United States District Judge




                                             4
